                  8:21-cv-00199-RGK-PRSE Doc # 1 Filed: 05/27/21 Page 1 of 5 - Page ID # 1

  Pro Se I (Rev. 12/16) Complaint for a Civil Case



                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                                                                                    2021 MAY 27 AM 11: 30
                                                                        District of                                OFFJCE OF THE CLEF/IC
                   MAY 2 7 2021                                             Division
                         CLERK
             U.S. DISTRICT :'.:C,Jh,
                                                                            )      Case No.
                                                                            )                      (to be filled in by the Clerk's Office)

 ~Otl'Y\e.S 'Done.koh                                                       )
                                Plaintiff(s)                                )
_(Write thefit!l name ofeachplaintiffw_ho_is.filjng this complaint. _
  If the names of all the plaintiffe cannot fit in the space above,
                                                                            )      Jury Trial:   (check one)     □ Yes - □ No-----~----                --
  please write "see attached" in the space and attach an additional         )
  page with thefitll list of names.)                                        )
                                    -v-                                     )
                                                                            )
                                                                            )
                                                                            )
                                                                            )
ll\depen den± Shivll Mill        Defendant(s)
                                                                            )
                                                                            )
  (Write the full name of each defendant who is being sued. if the          )
  names of all the defendants cannot fit in the space above, please
  write "see attached" in the space and attach an additional page
  with the fit!! list of names.)




                                                     COMPLAINT FOR A CIVIL CASE

  I.         The Parties to This Complaint
            A.          The Plaintiff(s)

                       Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                       needed.
                                  Name
                                   Street Address
                                   City and County
                                   State and Zip Code
                                  Telephone Number                    5D__5_ . 2 5q- lo5~7_3_ _ _ _ __
                                  E-mail Address                        Th,rply~ cf) 6 Li-t.lo. .o~r-=:.~,
                                                                                                 .        -=t_o,~'VJ_ _ _ _ __

            B.         The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, or a corporation. For an individual defendant,
                       include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                             Page I of 5
               8:21-cv-00199-RGK-PRSE Doc # 1 Filed: 05/27/21 Page 2 of 5 - Page ID # 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                      Defendant No. 1
                                Name
                                Job or Title (if known)
                                Street Address                  10 78 J .. Je ters o(\
                                City and County
                                State and Zip Code
                                Telephon~ Number
                                E-mail· Address    (if known)



                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address     (if known)



                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address     (if known)




                                                                                          Page2 of 5
                    8:21-cv-00199-RGK-PRSE Doc # 1 Filed: 05/27/21 Page 3 of 5 - Page ID # 3

· ·pro Se I (Rev. 12/16) Complaint for a Civil Case


 II.           Basis for Jurisdiction

               Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types of cases can be
               heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
               parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
               is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
               another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
               diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

               What is the basis for federal court jurisdiction? (check all that apply)
                     ~;ederal question                                D   Diversity of citizenship


           -
               _Fill out
                     -
                         the par~graphs"in -t_his
                                              .
                                                  section that apply to this case.

               A.       If the Basis for Jurisdiction Is a Federal Question

                        List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                        are at issue in this case.           (1 q c_ r ~         ~§I   OIi7(a) )                  .




               B.       If the Basis for Jurisdiction Is Diversity of Citizenship

                        1.         The Plaintiff(s)

                                   a.         If the plaintiff is an individual
                                              The plaintiff, (name)                                               , is a citizen of the
                                              State of (name)


                                   b.         If the plaintiff is a corporation
                                              The plaintiff, (name)                                                , is incorporated~-------
                                              under the laws of the State of (name)
                                              and has its principal place of business in the State of (name)



                                   (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                   same information for each additional plaintiff.)

                        2.         The Defendant(s)

                                   a.         If the defendant is an individual
                                              The defendant, (name)                                                , is a citizen of
                                                                          ----------------
                                              the State of (name)                                               0 r is a citizen of
                                               (foreign nation)


                                                                                                                               Page3 of 5
               8:21-cv-00199-RGK-PRSE Doc # 1 Filed: 05/27/21 Page 4 of 5 - Page ID # 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                               , is incorporated under
                                                                     --------------
                                           the laws of the State of (name)                                                   , and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreif{n nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                      3.        The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




ill.       Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
          '\)\~ \M\f'd='io"' of' Race...) No-\-- b-e1ng h,<'e._c\ bac,\<.,_
          C)f\ -\-hrCLAQY\ ~.e_ <JO'o \ '"C wo..9 ~o,c~e,\ 0--¼   S-\-~~)                            -or
            00-..-\-)      o~ ~{{'\e...', ·¼'<(}J\9~ °':" wor\c\ ~                       ':\t       ~~i'ic\.e.N\'   c.   1
                                                                                                                             ~nl I\
         I,() 'he.!'\       C:.o n'""I "''"'Os~ 6-\l..vi1: l'f\ I\_\ _'-<l 06 \r-.1 rl ~l\, i-\N>_'i ,.Pd e_ ,P                        J
            ffi'I          C\¥~.) \Jac..\<:J 0-~c\ h\"'"j Lub,~es QV'\\ '/ l,
IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
                                                                  ·fo<' 61:0 f.S                L    \_os-\-
                                                                    ou.-\ o~            .s,o..,~ l
                                                                                                                                  Page4 of 5
                8:21-cv-00199-RGK-PRSE Doc # 1 Filed: 05/27/21 Page 5 of 5 - Page ID # 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
            and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
                                                                                                          a
       - ···evidentiary-strpport or, if specificaily so identified, wfll likely have evidentiary support after reasonable--~- - -
            opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
            requirements of Rule 11.

           A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                      Date of signing:             OS' - 2 ?-?_ OZ/

                      Signature of Plaintiff
                      Printed Name of Plaintiff
                                                       ~          J
                                                       . . Jc<r'l-J..es
                                                                        S ~
                                                                     bc>fl e/(011

           B.         For Attorneys

                      Date of signing:

                                                                                                                             -   --   -- -

                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page 5 of 5
